Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Operating a Hearing Aid and Hearing Aid in Dependence On Speech Recognition.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “sound adjustment amount calculation means,” “speech recognition unit” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “recognize" without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-2, 4-6 and 8-10 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: ¶0044, The speech recognition unit 18 is a part of control unit 12 which would be a processing circuitry.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928).

Regarding claim 1, Lee teaches A method for operating a hearing aid, the method comprising: a) providing a hearing aid having an ANC unit (Lee figure 13A, Apparatus A114 with ANC filter F12) and a speech recognition unit (Lee Col 22, lines 58-61, “speech activity detection”); b) using the ANC unit to process multiple frequency ranges (Lee Col 22 lines 40-45, “) and to thereby suppress noises from the surroundings in each of the frequency ranges by using a respectively settable ANC strength (Lee Col 21 line 58-Col 22 line 11); c) using the speech recognition unit to recognize whether or not speech is present in each of the frequency ranges (Lee Col 21 line 58-Col 22 line 11, “noise estimate N10 that may be mapped by control signal generator CSG10 to corresponding states of control signal SC14 include a level over each of one or more frequency subbands”); and d) controlling the ANC unit to set the ANC strength for a respective frequency range in dependence on whether or not the speech recognition unit has recognized speech in the respective frequency range (Lee figure 19A), however does not explicitly teach suppressing noises in each of the frequency range, and set the ANC strength for a respective frequency range in dependence on whether or not the speech recognition unit has recognized speech in the respective frequency range.

Rule teaches b) using the ANC unit to process multiple frequency ranges (Rule figure 3C and ¶0040, “Each pass-through filter 310 passes a different portion of the desired pass-through spectrum (as filtered using a corresponding bandpass filter-one of: 380a,…, and 380n) and to thereby suppress noises from the surroundings in each of the frequency ranges by using a respectively settable ANC strength (Rule ¶0040, “frequency-specific tuning of the response of the ANR device”); c) using the speech recognition unit to recognize whether or not speech is present in each of the frequency ranges (Rule ¶0044, “voice activity detectors can be configured to detect the voice of the wearer of the headphone, and reduce a level of attenuation or noise reduction in response to that”); and d) controlling the ANC unit to set the ANC strength for a respective frequency range in dependence on whether or not the speech recognition unit has recognized speech in the respective frequency range (Rule ¶0040, “particular parallel path can be configured to have its own…appropriate for the corresponding frequency band…allow for frequency-specific tuning of the response of the ANR device”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rule to improve the known method of Lee to achieve the predictable result of reproducing consistent noise reduced audio signal from utilizing frequency-specific noise reduction.

Regarding claim 2, Lee in view of Rule teaches upon a presence of speech in a respective frequency range, setting the ANC strength lower than when no speech is present in the respective frequency range, in order to suppress speech less than other noises (Rule ¶0044, “detect the voice of the wearer of the headphone, and reduce a level of attenuation or noise reduction in response”).

Regarding claim 5, Lee in view of Rule teaches providing the hearing aid with a filter bank having multiple channels each being associated with a respective one of the frequency ranges (Rule ¶0040, “Each pass-through filter 310 passes a different portion of the desired pass-through spectrum…as filtered using a corresponding bandpass filter”).

Regarding claim 6, Lee in view of Rule teaches using the ANC unit to suppress noises only in frequency ranges below a limiting frequency (Rule ¶0040, “Each pass-through filter 310 passes a different portion of the desired pass-through spectrum…as filtered using a corresponding bandpass filter”).

Regarding claim 9, Lee in view of Rule teaches using the speech recognition unit to output a continuous measure for each of the frequency ranges for a presence of speech, causing the ANC strength to be set continuously (Lee Col 24 line 65-Col 25 line 3).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928) in further view of Pedersen (US 2008/0212810).

Regarding claim 3, Lee in view of Rule does not explicitly teach recognizing only external speech not originating from a user of the hearing aid himself or herself as speech by the speech recognition unit.
	
Pedersen teaches recognizing only external speech not originating from a user of the hearing aid himself or herself as speech by the speech recognition unit (Pedersen ¶0006, “classifying the user’s sound environment…speech, babble speech,” wherein a noise classifier can be considered a speech recognition unit).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Pedersen to improve the known method of Lee in view of Rule to achieve the predictable result of clear audio signals during each classified noise environment.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928) in further view of Lee2(US2010/0161326).

Regarding claim 4, Lee in view of Rule does not explicitly teach providing the speech recognition unit with a Wiener filter for each of the frequency ranges, for recognizing speech.

Lee2 teaches providing the speech recognition unit with a Wiener filter for each of the frequency ranges, for recognizing speech (Lee2 ¶0070, “estimated frequency characteristics of a Wiener filter”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee2 to improve the known method of Lee in view of Rule to achieve the predictable result of reduction of distortion from signal processing.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928) in further view of Lyons (US 2014/0079235).

Regarding claim 7, Lee in view of Rule does not explicitly teach selecting the limiting frequency as 1 kHz.

Lyons teaches selecting the limiting frequency as 1 kHz (Lyons figure 1B, the noise reduction can be configured to activate for only frequencies under 1kHz).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyons to improve the known method of Lee in view of Rule to achieve the predictable result of selectively adjust the frequencies to be heard.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928) in further view of Beck (US 7474758).

Regarding claim 8, Lee in view of Rule teaches the speech recognition unit to output a discrete measure for each of the frequency ranges for a presence of speech (Lee Col 21,lines 59-62 “noise estimate N10…include a level over each of one or more frequency subband” and Col 22 lines 58-67, “control signal SC14 based on a result of one or more other speech ac), however does not explicitly teach causing the respective ANC strength to be switched between only two values.

Beck teaches causing the respective ANC strength to be switched between only two values (Beck Col 10 lines 10-20, “specific functions or algorithms can also be switched on or, respectively, off. When speech is recognized in the hearing aid device, thus, an algorithm for voice boosting can be set, or an algorithm for noise elimination can be activated when unwanted noises are recognized,” with BRI activating and deactivating noise cancellation would be considered two values).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Beck to improve the known method of Lee in view of Rule to achieve the predictable result of turning off the noise cancellation when not needed to save power.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9202456) in view of Rule (US 2019/0130928) in further view of Giese (US 2013/0230198).

Regarding claim 10, Lee in view of Rule teaches providing the hearing aid with a signal processing unit to amplify each of the frequency ranges (Lee Col 21 line 58-Col 22 line 11, “noise estimate N10 that may be mapped by control signal generator CSG10 to corresponding states of control signal SC14 include a level over each of one or more frequency subbands”) using a settable amplification (Rule ¶0040, “particular parallel path can be configured to have its own…appropriate for the corresponding frequency band…allow for frequency-specific tuning of the response of the ANR device”); however does not explicitly teach setting the amplification higher in a respective frequency range upon a presence of speech than when no speech is present, causing speech to be amplified more than other noises.

Giese teaches setting the amplification higher in a respective frequency range upon a presence of speech than when no speech is present, causing speech to be amplified more than other noises (Giese figure 2 and ¶0029, amplification characteristics 10-11).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Giese to improve the known method of Lee in view of Rule to achieve the predictable result of automatic enhancement of speech signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652